Citation Nr: 0303519	
Decision Date: 02/28/03    Archive Date: 03/05/03

DOCKET NO.  98-17 618	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Entitlement to an increased rating for residuals of a right 
wrist fracture, currently evaluated as 10 percent disabling, 
on and after February 24, 1999.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Andrew E. Betourney, Counsel

INTRODUCTION

The veteran served on active duty from November 1984 to 
January 1995.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 1997 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Indianapolis, Indiana, which denied the veteran's claim for a 
disability rating in excess of 10 percent for his service-
connected residuals of a right wrist fracture.  The veteran 
filed a timely appeal to this adverse determination.

When this matter was previously before the Board in March 
2001 it was remanded to the RO for further development, to 
include providing the veteran with an additional medical 
examination, which has been accomplished.  The case is now 
before the Board for appellate consideration.

The Board observes that in this same decision and remand, the 
Board denied the veteran's claim for a disability rating in 
excess of 10 percent prior to February 24, 1999.  As such, 
the Board shall restrict its analysis in the present decision 
to the period from February 24, 1999 and after, as indicated 
on the cover page of this decision.

Finally, the Board notes that in its March 2001 decision and 
remand, the Board also observed that the veteran had filed a 
notice of disagreement regarding the temporary total rating 
assigned by the RO from February 24, 1999 to May 7, 1999, 
based on surgical or other treatment necessitating 
convalescence.  However, the RO subsequently determined that 
this notice of disagreement was specifically limited by the 
veteran's own language to the issue of the RO's 
withholding/recoupment of separation pay based on this grant, 
not the dates of the temporary total rating itself.  The RO 
has issued an appropriate SOC as to this issue, and to date, 
it does not appear that the veteran has filed an appeal.  As 
such, this issue is not presently before the Board.


FINDINGS OF FACT

1.  There has been compliance with the duty to assist and 
duty to notify provisions of the Veterans Claims Assistance 
Act of 2000. 

2.  On and after February 24, 1999, the veteran's residuals 
of a right wrist fracture have been manifested by pain, 
decreased right hand strength, and severely limited right 
wrist motion. 

3.  The veteran has already been awarded the maximum 
schedular rating available for his residuals of a right wrist 
fracture.


CONCLUSION OF LAW

The schedular criteria for an evaluation in excess of 10 
percent for residuals of a right wrist fracture, have not 
been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 1991 
& Supp. 2002); 38 C.F.R. §§ 3.321, 4.1-4.3, 4.7, 4.10, 4.40, 
4.71a, Diagnostic Code 5215 (2002); 66 Fed. Reg. 45630-32 
(Aug. 29, 2001) (codified as amended at 38 C.F.R. § 3.159). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Assist; Duty to Notify

There has been a significant change in the law during the 
pendency of this appeal. On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), now 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 
(West Supp. 2002).  The legislation has eliminated the well-
grounded claim requirement, has expanded the duty of VA to 
notify the appellant and the representative, and has enhanced 
its duty to assist an appellant in developing the information 
and evidence necessary to substantiate a claim.  See 
generally VCAA.  

VA issued regulations to implement the VCAA in August 2001.  
66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  
The amendments were effective November 9, 2000, except for 
the amendment to 38 C.F.R. § 3.156(a) that is effective 
August 29, 2001.  Except for the amendment to 38 C.F.R. § 
3.156(a), the second sentence of 38 C.F.R. § 3.159(c), and 38 
C.F.R. § 3.159(c)(4)(iii), VA stated that "the provisions of 
this rule merely implement the VCAA and do not provide any 
rights other than those provided in the VCAA."  66 Fed. Reg. 
45,629.  Accordingly, in general where the record 
demonstrates that the statutory mandates have been satisfied, 
the regulatory provisions likewise are satisfied.

The United States Court of Appeals for Veterans Claim (Court) 
held in Holliday v. Principi, 14 Vet. App. 280 (2001) that 
the VCAA was potentially applicable to all claims pending on 
the date of enactment, citing Karnas v. Derwinski, 1 Vet. 
App. 308 (1991).  Subsequently, however, the United States 
Court of Appeals for the Federal Circuit held that Section 3A 
of the VCAA (covering the duty to notify and duty to assist 
provisions of the VCAA) was not retroactively applicable to 
decisions of the Board entered before the effective date of 
the VCAA (Nov. 9, 2000).  Bernklau v. Principi, 291 F.3d 795 
(Fed. Cir. 2002); See also Dyment v. Principi, 287 F.3d 1377 
(Fed. Cir. 2002).  In reaching this determination, the 
Federal Circuit appears to reason that the VCAA may not apply 
to claims or appeals pending on the date of enactment of the 
VCAA.  However, the Federal Circuit stated that it was not 
reaching that question.  The Board notes that VAOPGCPREC 11-
2000 (Nov. 27, 2000) appears to hold that the VCAA is 
retroactively applicable to claims pending on the date of 
enactment.  Further, the regulations issued to implement the 
VCAA are to be applicable to "any claim for benefits 
received by VA on or after November 9, 2000, the VCAA's 
enactment date, as well as to any claim filed before that 
date but not decided by VA as of that date."  66 Fed. Reg. 
45,629 (Aug. 29, 2001).  Precedent opinions of the chief 
legal officer of the Department and regulations of the 
Department are binding on the Board.  38 U.S.C.A. § 7104(c) 
(West 1991).  For purposes of this determination, the Board 
will assume that the VCAA is applicable to claims or appeals 
pending on the date of enactment of the VCAA. 

Among its other provisions, the VCAA redefines the obligation 
of VA with respect to the duty to assist.  See 38 U.S.C.A. 
§ 5103A (West Supp. 2002).  First, VA has a duty to notify 
the veteran and his representative of any information and 
evidence necessary to substantiate and complete a claim for 
VA benefits.  See 38 U.S.C.A. §§ 5102 and 5103 (West Supp. 
2002).  Second, VA has a duty to assist the veteran in 
obtaining evidence necessary to substantiate his or her 
claims.  See 38 U.S.C.A. § 5103A (West Supp. 2002).  

In the present case, the Board concludes that VA's redefined 
duty to assist and duty to notify have been fulfilled to the 
extent practicable.  The Board finds that the veteran was 
provided adequate notice as to the evidence needed to 
substantiate his claim, as well as notice of the specific 
legal criteria necessary to substantiate his claim.  The 
Board concludes that discussions as contained in the initial 
rating decision dated in June 1997, in the statement of the 
case (SOC) issued in October 1998, in the supplemental 
statements of the case (SSOCs) issued in March 1999, October 
2000, and September 2002, at the time of a hearing before an 
RO hearing officer in December 1998, in the Board decision 
and remand dated in March 2001, and in correspondence to the 
veteran have provided him with sufficient information 
regarding the applicable regulations regarding the evidence 
necessary to substantiate his claim.  

Furthermore, the Board observes that in the SSOC issued to 
the veteran in September 2002, the RO provided the veteran 
with detailed information about the new rights provided under 
the VCAA, including the furnishing of forms and notice of 
incomplete applications under 38 U.S.C.A. § 5102, providing 
notice to claimants of required information and evidence 
under 38 U.S.C.A. § 5103, and the duty to assist claimants 
under 38 U.S.C.A. § 5103A.  In addition, in a lengthy letter 
to the veteran dated in March 2001, the RO described the 
evidence needed to establish the veteran's claim, and 
specifically identified what evidence was needed from the 
veteran versus what evidence VA would attempt to procure.  
The Board finds, therefore, that such documents are in 
compliance with the VA's revised notice requirements.  
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The 
veteran and his representative further plainly show through 
their statements and submissions of evidence that they 
understand the nature of the evidence needed to substantiate 
the veteran's claim.  As the RO has completely developed the 
record, the requirement that the RO explain the respective 
responsibility of VA and the veteran to provide evidence is 
moot.  The Board concludes that VA does not have any further 
outstanding duty to inform the veteran that any additional 
information or evidence is needed.  

The Board also finds that to the extent practicable at this 
time, all relevant facts have been properly developed with 
respect to the issue on appeal, and that all relevant 
evidence necessary for an equitable resolution of these 
issues has been identified and obtained.  The evidence of 
record includes the veteran's service medical records, post-
service VA outpatient treatment notes, surgical reports, and 
examination reports, and several personal statements made by 
the veteran in support of his claim.  The veteran testified 
at a hearing before an RO hearing officer in December 1998, 
and a transcript of this testimony has been associated with 
the veteran's claims file.  The RO has obtained all pertinent 
records regarding the issue on appeal and has effectively 
notified the veteran of the evidence required to substantiate 
his claim.  The Board is not aware of any additional relevant 
evidence which is available in connection with this appeal, 
and concludes that all reasonable efforts were made by VA to 
obtain evidence necessary to substantiate the veteran's 
claim.  Therefore, no further assistance to the veteran 
regarding the development of evidence is required, and would 
otherwise be unproductive.  See Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991) (strict adherence to requirements in the 
law does not dictate an unquestioning, blind adherence in the 
face of overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burden on VA with no benefit flowing to the 
veteran are to be avoided.)

In light of the foregoing, the Board finds that under the 
circumstances of this case, VA has made reasonable efforts to 
assist the veteran in attempting to substantiate his claim 
and that additional assistance is not required.  38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107; 66 Fed. Reg. 45,620 (to be 
codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a)).

Pertinent Laws and Regulations

In accordance with 38 C.F.R. §§ 4.1, 4.2 and Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed the 
service medical records and all other evidence of record 
pertaining to the history of the veteran's service-connected 
disability.  The Board has found nothing in the historical 
record that would lead to a conclusion that the current 
evidence of record is not adequate for rating purposes. 
Moreover, the Board is of the opinion that this case presents 
no evidentiary considerations that would warrant an 
exposition of the remote clinical history and findings 
pertaining to the disability at issue.

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities, which is based on 
the average impairment of earning capacity.  Separate 
diagnostic codes identify the various disabilities.  38 
U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where entitlement to 
compensation has already been established and an increase in 
the disability rating is at issue, it is the present level of 
disability that is of primary concern.  See Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2002).  Any reasonable doubt 
regarding the degree of disability will be resolved in favor 
of the claimant.  38 C.F.R. § 4.3 (2002).

Where the particular disability for which the veteran has 
been service connected is not listed, it may be rated by 
analogy to a closely related disease in which not only the 
functions affected, but also the anatomical location and 
symptomatology are closely analogous.  See 38 C.F.R. §§ 4.20, 
4.27.  See also Lendenmann v. Principi, 3 Vet. App. 345, 349-
350 (1992); Pernorio v. Derwinski, 2 Vet. App. 625, 629 
(1992).

Factual Background

Evidence relevant to the level of severity of the veteran's 
residuals of a right wrist fracture on an after February 24, 
1999 includes VA surgical and outpatient treatment notes 
dated from January 1999 to January 2000.  These records 
indicate that in February 1999, the veteran underwent the 
removal of the right scaphoid with four-corner fusion.  
Subsequent treatment records indicate good results, with 
steady improvement in right wrist pain, range of motion, and 
strength, but with all of these still present after the 
surgery.  In May 1999, he was permitted to return to work on 
light duty, with a 15-pound lifting restriction.

In August 2000, the veteran underwent a VA orthopedic 
examination.  At that time, it was noted that the veteran had 
recently undergone a scaphoid excision and four-corner fusion 
on February 24, 1999, which had helped with the veteran's 
arthritic pain.  However, he continued to complain of a very 
limited range of wrist motion and deep achy pain.  On 
examination, range of motion testing revealed dorsiflexion to 
10 degrees, palmar flexion to 10 degrees, ulnar deviation to 
5 degrees, and deviation to 5 degrees.  There was no 
neurovascular impairment.  The examiner assessed status post 
four-corner fusion with residual decreased range of motion 
and residual deep achy pain.  The examiner noted that the 
veteran was following his 15-pound lifting restriction and 
was able to function "fairly well," but was unable to work 
as a carpenter as he did previously.  

In July 2002, at the instruction of the Board, the veteran 
underwent another VA orthopedic examination.  At that time, 
the examiner recounted the history of the veteran's injury, 
service and post-service treatment, and surgery in 1999.  The 
veteran reported that the 1999 surgery helped with some of 
the pain in the radial aspect of the wrist, but that he had 
continued to suffer from a limited range of wrist motion and 
pain in the wrist. 

On examination, the right wrist scar was well healed.  The 
veteran demonstrated a very limited range of motion, with 
dorsiflexion to 3 degrees, volar flexion to 10 degrees, ulnar 
deviation to 5 degrees, and radial deviation to 5 degrees.  
Grip strength was estimated to be at 60 to 70 percent on the 
right as compared to the left hand, although the examiner 
noted that a grip manometer was not available.  X-rays 
revealed a well-healed, four-corner fusion with two screws in 
place, with continued degenerative changes of the radiocarpal 
joint since the time of previous x-rays taken in 1999.  The 
final assessment was that the veteran was 3-years status post 
four-corner fusion secondary to wrist injuries.  The examiner 
noted that the veteran was still following an under-15-pound 
weight restriction, and that he suspected that the veteran 
would continue to have degenerative changes and worsening of 
his wrist arthritis.  The examiner opined that the veteran 
would eventually require a full wrist arthrodesis for the 
alleviation of his pain.

Analysis 

The veteran's residuals of a right wrist fracture have been 
evaluated as 10 percent disabling under the provisions of 38 
C.F.R. § 4.71a, Diagnostic Code (DC) 5215, pursuant to which 
the severity of wrist motion is rated.  The Board notes that 
under this code, a 10 percent rating is the only - and 
therefore the maximum - rating available for either the major 
or minor wrist, regardless of the severity of the limitation 
of motion.  As such, an increased rating under DC 5215 is not 
available.

Therefore, the Board has considered whether the veteran is 
entitled to a higher rating under the provisions of other, 
related code sections which provide for potentially higher 
ratings.  The Board has considered DC 5214, pursuant to which 
the severity of wrist ankylosis is evaluated.  Ankylosis is 
"[s]tiffening or fixation of a joint as the result of a 
disease process, with fibrous or bony union across the 
joint."  Disnay v. Brown, 9 Vet. App. 79, 81 (1996), quoting 
from Stedman's Medical Dictionary 87 (25th ed. 1990).  
However, the evidence does not show that the veteran is 
suffering from ankylosis of the wrist.  While the mobility of 
the veteran's right wrist is significantly limited by his 
service-connected disability, as noted above, the right wrist 
has never been characterized as immobile, and, in any case, 
no fibrous or bony union across the joint (which would 
indicate consolidation of the joint) has been shown by x-ray 
reports.

The Board has also considered rating the veteran's right 
wrist disorder under DC 5003, pursuant to which the severity 
of degenerative arthritis is evaluated, in light of the x-ray 
findings of right wrist arthritis.  DC 5003 states that 
degenerative arthritis established by x-ray findings is to be 
rated on the basis of limitation of motion under the 
appropriate diagnostic code for the specific joint involved.  
In this case, the appropriate diagnostic code evaluating the 
severity of limitation of wrist motion is DC 5215.  As the 
veteran's disorder has already been evaluated directly under 
the code for limitation of wrist motion, DC 5215, a higher 
rating could not be assigned based on an evaluation of 
arthritis. 

The Board has also considered whether the veteran can be 
assigned a separate, additional rating under DC 5003, 
regardless of limitation of motion, in consideration of the 
x-ray evidence of arthritis.  However, as the veteran is 
being rated expressly for limitation of motion of the wrist, 
there is no basis to assign a separate rating for arthritis.  
See generally VAOPCPREC 9-98; see also 38 C.F.R. § 4.71a, 
Diagnostic Code 5003, Note 1 ("...ratings based on x-ray 
findings, above, will not be combined with ratings based on 
limitation of motion.")

The Board notes that, when evaluating musculoskeletal 
disabilities, VA may, in addition to applying schedular 
criteria, consider granting a higher schedular evaluation in 
cased where functional loss due to pain or weakness is 
demonstrated, and pain or weakness on use is not contemplated 
in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 
4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202, 204-07 (1995).  
However, as the veteran is currently receiving the maximum 
disability rating available under DC 5215 for limitation of 
motion, consideration of functional loss due to pain would 
not lead to a higher evaluation.  Johnston v. Brown, 10 Vet. 
App. 80, 84-5 (1997).  

In reaching the foregoing decision to deny an increased 
rating for the disability at issue, the Board has also given 
consideration to the potential application of 38 C.F.R. § 
3.321(b)(1) (2002).  In this regard, however, the evidence 
does not show an exceptional or unusual disability picture as 
would render impractical the application of the regular 
schedular rating standards.  The current evidence of record 
does not demonstrate, nor has it been contended, that this 
disability has resulted in frequent periods of 
hospitalization.  Moreover, while this disability may have an 
adverse effect upon employment and limit his job choices, as 
noted by the veteran, it bears emphasis that the schedular 
rating criteria are designed to take such factors into 
account.  Accordingly, with the lack of evidence showing 
unusual disability not contemplated by the Rating Schedule, 
the Board concludes that a remand to the RO, for referral of 
this issue to the VA Central Office for consideration of an 
extraschedular evaluation pursuant to 38 C.F.R. § 3.321, is 
not warranted. 

Thus, after a careful review of the record, the Board finds 
that the preponderance of the evidence is against an 
increased rating for residuals of a right wrist fracture on 
and after February 24, 1999.  In reaching this decision the 
Board has considered the doctrine of reasonable doubt.  
However, as the preponderance of the evidence is against the 
veteran's claim, the doctrine is not for application.  38 
U.S.C.A. § 5107(b), 38 C.F.R. § 4.3.


ORDER

A disability rating in excess of 10 percent for the veteran's 
residuals of a right wrist fracture on and after February 24, 
1999 is denied. 



	                        
____________________________________________
	RICHARD B. FRANK 
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

